Citation Nr: 1630956	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-46 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus.

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, June 1984 to April 1987, and March 2002 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.  

Notably, the Veteran originally filed a service connection claim for anxiety and depression.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder as to include all pertinent psychiatric diagnosis raised by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was afforded an August 2012 Board videoconference hearing before the undersigned.  The hearing transcript is of record. 

In September 2014, the Board granted the petition to reopen the previously denied service connection claim for hepatitis C and denied an increased rating for service-connected tinnitus.  It remanded the issues currently on appeal for additional development.  

In June 2015, the Veteran filed a motion for another Board hearing.  The undersigned considered his motion, but denied it due to absence of good cause for an additional hearing.  See May 18, 2016 correspondence.    

The Veteran is currently unrepresented.  He had been represented by a private attorney; however, the attorney requested a withdrawal from representation.  The undersigned granted the withdrawal request in May 2016.  The Veteran was appropriately notified by a May 2016 letter and given an opportunity to appoint another representative.  He has not done so and remains unrepresented.  

At the August 2012 hearing, the Veteran raised the issue of service connection for dizziness.  This issue was noted in the September 2014 Board decision and remand.  To date, the issue of service connection for dizziness has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran has not asserted good cause or any notification deficiency for missing his VA examinations concerning liver disease, audiology and psychiatric disabilities that were scheduled in March 2015.

2.  Hepatitis C was neither aggravated, nor incurred during either period of active military service.

3.  The Veteran does not have a psychiatric disorder attributable to active military service; nor is any psychiatric disorder shown to be caused or aggravated by service-connected hearing loss or tinnitus.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.301, 3.303, 3.304, 3.306, 3.655 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.301, 3.303, 3.310, 3.655 (2015).

3.  The criteria for a compensable rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

For notification, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  May 2008, March 2010 and November 2014 letters notified the Veteran about the information and evidence necessary to substantiate the claims on appeal, including how VA assigns effective dates and ratings and secondary service connection claims.  The Veteran does not contend any prejudicial notification deficiency occurred, nor has the Board identified any prejudicial error from its review of the record.  A remand for additional notification about how to substantiate the claims is not necessary.  38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA treatment records and private medical records.  

The Board notes that the Veteran has referenced prior alcohol and counseling treatment records from approximately 1986 and 1995.  These records remain outstanding.  The Veteran has not provided any details as to the medical facility, treating clinician and specific dates for these instances of treatment.  Given the vague reports concerning such treatment and indication that it primarily involved alcohol abuse, a remand to obtain the records relating to this hospitalization would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  38 C.F.R. §§ 3.159(d), 3.301; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  In other words, the Board finds that additional action to obtain these records would raise no reasonable possibility of substantiating the claim.  Id.; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

VA fulfilled its duty to assist in providing appropriate medical examinations and opinions in this particular case.  38 C.F.R. §§ 3.159(d), 3.655.  In September 2014, the Board remanded the claims for additional VA examinations.  A March 2015 letter notified the Veteran that his local VA medical facility would contact him to schedule these examinations and of the consequences of failing to report to any scheduled examination without good cause.  He then failed to report to the scheduled VA examinations.  He has not asserted good cause for doing so or any notification or scheduling deficiency by VA.  The Board finds the above sequence of events to reflect a reasonable attempt to provide adequate VA examinations and medical opinions for the claims.  See id.
	
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the August 2012 videoconference hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  There has been no allegation of prejudice from the hearing and none has been found by the Board.  The undersigned remanded the issues currently on appeal to provide further assistance to the Veteran in developing these claims.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the September 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ sent the Veteran a November 2014 letter about Hepatitis C risk factors and allowed him an opportunity to respond in light of the notice.  It obtained updated VA treatment records.  The Veteran was scheduled for appropriate VA examinations.  See March 2015 VA Compensation and Pension Inquiry.  The AOJ readjudicated the claims in April 2015.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that psychosis and liver cirrhosis are chronic diseases and subject to the continuity and chronicity provisions of 38 C.F.R. § 3.303(b).  38 C.F.R. § 3.309(d).  The evidence does not show that the claimed acquired psychiatric and hepatitis C disabilities encompassed psychosis or cirrhosis, respectively.  Further consideration of presumptive service connection and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) is not warranted.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Hepatitis C

Service treatment records (STRs) from April 1986 reflect that the Veteran was treated for alcohol abuse.  He was noted to have alcoholic hepatitis.  In his July 1988 Report of Medical History for separation, the Veteran denied having liver trouble, jaundice or hepatitis.  The contemporaneous physical examination shows that the Veteran's genitourinary system was clinically evaluated and deemed to be normal.  
	
August 2002 STRs include a Medical History report.  At this time, the Veteran denied having liver disease or associated symptoms; however, in a September 2002 report the Veteran provided a history of a hepatitis C diagnosis in 1984.  The physical examination was normal, but the clinician noted slightly abnormal liver function.  December 2002 STRs show that the Veteran requested a hepatitis C evaluation since the diagnosis was currently undocumented in military medical records.  The Veteran denied any hepatitis C symptoms.  The clinician assessed possible hepatitis C.  The listed plan was a referral to a private medical facility with notes of a positive recombinant immunoblot assay (RIBA) and normal liver function test (LFT).  A February 2003 test result report confirmed that the Veteran had a positive RIBA.  

In February 2003, the Veteran had a private hepatology evaluation.  He stated that his wife had hepatitis C and that in 1985 he had an assessment of alcohol-induced hepatitis.  The clinician noted a social history of a six year marriage ending in divorce.  The Veteran was currently on active military duty, but had a civilian occupational history as a painter.  He lived with his mother and son.  He had a two pack per day smoking history.  He denied current alcohol use, but acknowledged a history for it and current counseling for domestic violence and alcohol codependency.  He denied any use of illicit drugs.  For current symptoms, he endorsed weakness, fatigue and low energy.  Clinical examination was grossly normal.  For laboratory studies, the clinician noted positive Hepatitis C RIBA.  She listed an impression of hepatitis C and intermittent dependency on alcohol.  She discussed treatment and recommended additional laboratory studies.   

In a March 2003 letter, the February 2003 clinician reported that the recent liver function tests remained normal.  Consequently, she advised against hepatitis C treatment.  She encouraged the Veteran to have follow-up testing every six months and abstain from alcohol.  

In his August 2003 Report of Medical History, the Veteran endorsed having jaundice or liver disease.  He listed hepatitis C as the explanation for the symptoms.  

July 2010 VA primary care clinic records show that the Veteran presented for an initial evaluation.  He stated that he had not sought regular medical care in many years.  His medical history was notable for an emergency room visit for an eye injury three months ago and tobacco and heavy alcohol use.  Clinical abdominal examination was unremarkable.  The examiner assessed alcohol dependence, tobacco use and hearing loss.  A mental health consult was place for substance abuse and a hepatitis C antibody test was ordered.  In the initial consultation addendum, the clinician noted a history of hepatitis C in the remote past without treatment.  She recommended laboratory and ultrasound study at the next visit.  

November 2010 VA primary care records reflect that the Veteran was recently treated for alcohol withdrawal and pancreatitis.  Clinical evaluation was grossly normal.  The clinician assessed alcohol dependence, hepatitis C, tobacco use and status post pancreatitis. 

In August 2012, the Veteran had a VA hepatology clinic consultation.  He was currently employed as a painter and consumed beer on a daily basis.  He denied any prior treatment for liver disease.  For risk factors, he denied blood transfusion, intravenous drug use (IVDA), promiscuity, and needle stick exposure.  He endorsed a history for tattoos in 2002.  Currently, he experienced nausea, fatigue and malaise.  Pertinent clinical findings were reviewed.  The clinician assessed hepatitis C without genotype.  The Veteran reported that he was diagnosed with hepatitis C in 1983; however, the clinician noted that hepatitis C was not discovered until 1989.  In an addendum, the clinician stated that alcohol cessation was required before any treatment for hepatitis C could commence.  

At the August 2012 videoconference hearing, the Veteran reported that he did not have any health problems when he initially enlisted in 1983 and re-enlisted in 1984.  Then in 1985, he was diagnosed with hepatitis in 1985 from a blood test conducted at the Ramstein Air Force Base.  He was not recommended for treatment until recently.  
 
In September 2012, the Veteran visited the VA outpatient substance abuse clinic for orientation.  He was scheduled for an October 2012 intake visit to the clinic.    

The Veteran contends service connection for hepatitis C is warranted.  The evidence establishes a current diagnosis for hepatitis C.  The remaining issue is whether there is a nexus to any period of military service.  As relevant, hepatitis C is considered a disease for purposes of the instant analysis.  See Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (p. 845 defining Hepatitis C as a "viral disease").  Consequently, the Veteran's inactive training for duty service (INACDUTRA) periods cannot be considered in determining an in-service incurrence.  38 C.F.R. § 3.6.  

For the period of active service beginning in March 2002, the Veteran did not have an entrance examination for his re-entrance into active service and the presumption of soundness does not attach.  38 C.F.R. § 3.306.  The Board finds the preponderance of the evidence shows that the Veteran had hepatitis C prior to his March 2002 reentrance into active service.  The September 2002, December 2002 and February 2003 STRs are particularly probative in this regard.  In these reports, the Veteran indicated that his hepatitis C diagnosis was longstanding.  The clinicians' comments found within the medical records from his second period of active service do not otherwise indicate that hepatitis C was of a recent or contemporaneous onset.  Thus, service connection on a direct basis for his March 2002 to October 2003 period of active service is not for further consideration.  38 C.F.R. § 3.303; see September 2002 STRs; February 2003 private medical records.  

The pre-service hepatitis C is not shown to have increased during his March 2002 to October 2003 period of service to entitle the Veteran to the presumption of aggravation.  38 C.F.R. § 3.306.  The March 2003 hepatitis C treatment recommendation indicates that Veteran was not recommended for treatment due to clinical findings of normal liver function.  The Board considers this report highly persuasive evidence weighing against any finding of aggravation during the Veteran's second period of active service.  Caluza, 7 Vet. App. at 510-511.  It is more persuasive than any current or contemporaneous lay account about increased symptoms in 2002 and 2003 due to the expertise of the clinician and supporting laboratory study.  Id.  For these reasons, a hepatitis C aggravation is not shown from March 2002 to October 2003.  38 C.F.R. § 3.306.

Regarding a direct nexus to the Veteran's initial period of active service, the Veteran is competent to describe readily observable symptoms associated with liver problems such as skin discoloration, abdominal pain, general gastrointestinal distress, among other similar symptoms.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He has identified symptoms of nausea, malaise and fatigue as attributable to hepatitis C.  His reports have been considered.  However, their probative weight is limited as explained below.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  

Determining the onset of hepatitis C is a complex medical question due to the longitudinal nature of the disease, generalized symptoms that may be associated with many medical conditions and the non-observable aspects of the disease process that can only be confirmed by clinical laboratory studies.  Due to this medical complexity, a report from an individual with education and clinical expertise in liver disease treatment would be entitled to greater probative weight than any reports from a non-expert.  Id.  A clinical expert also has the ability to furnish reports based upon objective, unbiased observations.  In this case, the Veteran is not shown to possess any expertise in liver disease and his lack of expertise diminishes the probative weight of his nexus assertions.  His reports are further constrained by their inherently subjective nature and personal interests in the claim. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  He does not identify a specific in-service hepatitis risk factor (i.e. instance of blood transfusion or tattoo) or rule out possible post-service risk factors.  He was furnished a November 2014 letter requesting that he identified any delineated in-service risk factors and did not respond.  At best, the August 2012 VA treatment records reference a tattoo history sometime in 2002 without detail.  His overall nexus reports are vague and general.  They are not corroborated by the medical records.  In sum, the Board finds the Veteran's nexus assertions for hepatitis C to have minimal probative value.  Id.; Caluza, 7 Vet. App. at 510-511.  

The Board notes that STRs document a 1986 assessment of alcohol hepatitis; however, the Board considers the alcoholic hepatitis diagnosis to be willful misconduct.  It cannot be considered an in-service event for service connection purposes.  38 C.F.R. § 3.301(b), (c)(2).  The Board otherwise finds the STRs and post-service medical evidence to be vague and uncertain regarding any etiology or onset for the current hepatitis C.  The Veteran was scheduled for a VA liver examination, but failed to report without good cause.  38 C.F.R. § 3.655(b).  Information generated from the examination may have identified a causal relationship; however, the Board must consider the evidence of record and finds it to preponderate against a nexus for the above stated reasons.  Id.  

In summary, the Board finds the medical and lay evidence of record to weigh against a nexus to active service.  38 C.F.R. §§ 3.102, 3.310(b), (c)(2), 3.303, 3.306.  A VA examination was requested on this matter and was not obtained due to the Veteran's failure to report without good cause.  Information from this examination could have assisted in substantiating a nexus; however, the Board must decide the claim based upon the limited evidence of record.  38 C.F.R. § 3.655.  Based upon the available record, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for hepatitis C is denied.  Id.

(ii) Acquired psychiatric disorder

STRs are negative for any treatment for a non-substance abuse psychiatric disorder.  On his July 1988 Report of Medical History, the Veteran denied insomnia, depression or excessive worry, loss of memory and nervous trouble.  On his August 2002 Report of Medical History, the Veteran denied nervous trouble, frequent trouble sleeping, counseling, depression or excessive worry, and history of treatment for a mental condition.  

In June 2010, the Veteran was afforded a VA psychiatric examination with review of the claims folder.  He reported that he served as an ammunitions specialist.  He had substance abuse treatment during service consisting of a 90 day inpatient treatment in 1986 and outpatient treatment for alcohol abuse in 2002.  His educational attainment was some college.  He was currently divorced and lived with his mother and 12 year old son.  He had a girlfriend.  He denied any relationship problems.  He identified his current stressor as financial worry.  He denied depression.  He stated that he had panic attacks once every three to four months.  They were of a mild intensity.  He believed that they started when his grandfather passed away.  He learned to cope by removing himself from the situation causing the panic attack.  He had developed difficulty sleeping over the past two years.  Psychiatric examination showed the Veteran to have a clean appearance.  Psychomotor activity and speech were unremarkable.  The Veteran displayed a cooperative attitude and normal affect; however, he described his mood as "blah."  Concentration, orientation, and thought processes were normal.  The examiner noted complaints of sleep impairment and panic attacks.  She diagnosed insomnia, panic disorder and history of alcohol dependence.  She commented that the Veteran's alcohol use could be related to insomnia and the panic disorder is unrelated to insomnia.  She stated that the Veteran denied depression.  Although the Veteran reported panic attacks, it seemed related to his grandfather's death.  She suggested that the Veteran's insomnia was related to his habit of napping in the afternoon.  She also noted that the Veteran may be minimizing his alcohol use.  

October 2010 private medical records reflect that the Veteran visited the emergency room (ER).  He complained about "shakes" and back pain.  The clinician commented that the Veteran presented tremulous and shaking for the past hour.  He last had a drink yesterday.  He developed dizziness and back pain.  He was admitted for a two day hospitalization.  

In December 2010, the Veteran had a VA psychiatry consultation.  He reported that he was referred by his primary care physician due to his alcohol problem.  He acknowledged a long history of alcohol abuse dating to adolescence.  He had been drinking on a daily basis for several years.  He was recently hospitalized due to possible delirium tremens and pancreatitis.  His longest period of sobriety was 8 years.  He reported a two year history of sleep problems.  He agreed that his habit of afternoon napping may exacerbate his complaints.  He described feeling anxious due to finances.  He had a prior history of panic attacks, but denied a full panic attack for the past 15 years; however, he experienced periods of intense fear and restlessness.  He reported two periods of hospitalization for alcohol treatment in 1986 and 1995.  He also had outpatient counseling.  Mental status examination (MSE) was unremarkable.  The examiner diagnosed alcohol dependence and anxiety disorder.  The Veteran declined detoxification treatment, but would consider it in the future.  

In August 2012, K.K. reported that she knew the Veteran for six years.  Since then, she had observed the Veteran's hearing becoming worse.  It caused him to experienced more frustration and anger due to his inability to understand conversation.  She believed the Veteran developed depression and anhedonia related to it.  

In August 2012, the Veteran's son, M.H., stated that the Veteran had increased irritability due to his hearing loss.  

In August 2012, the Veteran's mother, P.H. stated that the Veteran's hearing loss had become progressively worse over the last six to ten years.  He had to face the speaker to understand him or her.  She had difficulty conversing with the Veteran due to his anger over misunderstanding her voice.  She had to speak slowly and repeat herself to accommodate the Veteran's impaired hearing.  

At the August 2012 videoconference hearing, the Veteran described episodes where he would not want to do anything.  He then experienced stomach pain and wanted to isolate himself.  He would try to sleep to relieve the episode.  He had recently started taking an anxiety drug, Lorazepam.  He indicated that the dizzy spells he experienced were related to service-connected hearing loss and tinnitus.  He would then develop panic or anxiety attacks over the spells.  

The Veteran contends that he has a psychiatric disorder related to service or secondary to service-connected hearing loss and tinnitus.  The record establishes that the Veteran has a current psychiatric disorder, to include anxiety, panic attacks and insomnia.  The issue is whether any of these disorders are related to service or service-connected hearing loss and tinnitus.  

The Veteran is competent to report his psychiatric symptoms, history and associated precipitating factors.  The individuals providing August 2012 supporting statements are likewise competent to report their observations between the Veteran's service-connected hearing impairments and irritability.  The lay statements are favorable evidence of a nexus; however, the Board must weigh the probative value of these statements in light of the entire record.  See Caluza, 7 Vet. App. at 510-511. 

Regarding direct service connection, service record and post-service accounts indicate that the Veteran had an alcohol abuse disorder in service.  The Board finds that such a diagnosis is willful misconduct and cannot be considered an in-service event or injury for service connection purposes.  38 C.F.R. § 3.301(b), (c)(2).  For the additionally noted psychiatric disabilities, to include anxiety, panic attacks and insomnia, the record lacks convincing evidence of a nexus to either period of active service.  STRs are silent for any non-substance abuse psychiatric diagnosis and do not include any reports of psychiatric symptoms.  See also July 1988, June 2000 and August 2002 Report of Medical History.  The June 2010 VA examination report does not include a clear nexus opinion and another examination was requested.  However, since the Veteran did not present for it, the information concerning a nexus is limited.  The available medical evidence does not include a medical nexus opinion relating any current psychiatric disability to service.  The Veteran has not otherwise provided any detailed explanation as to why he believes any current psychiatric diagnosis, unrelated to substance abuse, is directly attributable to service.  Rather, the lay statements of a nexus concern a secondary relationship to hearing loss and tinnitus.  See August 2012 lay statements; August 2012 hearing transcript.  Service connection for an acquired psychiatric disability on a direct basis is not warranted.  38 C.F.R. §§ 3.102, 3.301, 3.303.    

Regarding secondary service connection, review of VA treatment records throughout the course of the appeal do not show that the Veteran had any significant communication impairment due to hearing loss or tinnitus.  They do not include reports concerning dizziness or similar periods of light-headedness attributable to hearing loss or tinnitus.  The Veteran has demonstrated that he is able to present for medical treatment when he deems it necessary.  In the course of medical treatment, there have not been any reports from treating clinicians regarding significant communication impairment or deficit due to either service-connected bilateral hearing loss or tinnitus.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran was able to present and communicate effectively at the August 2012 videoconference hearing.  See id.  It is reasonable to infer that if the Veteran had a noticeable or significant problem in his ability communicate with general conversation, it would be noted in either medical records or observable at the hearing.  Consequently, the Board finds that lay statements indicating a secondary nexus to be outweighed by the additional records suggesting that the Veteran does not have any significant communication deficit.  Id.; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).  Similarly, the Board finds the reports of dizziness or similar episodes caused by service-connected hearing loss and tinnitus to be uncorroborated by medical records where it would be expected the Veteran would describe such symptoms if he believed they were a significant medical problem.  AZ, 731 F.3d at 1315-16.

Again, an additional examination was requested to obtain medical nexus opinion on this issue.  The Veteran did not present for the scheduled VA examination and has not asserted good cause for doing so.  The Board must adjudicate the claim on the current record.  38 C.F.R. § 3.655.  The Board finds the available evidence to be too limited and uncertain regarding a secondary nexus due to the inconsistencies above and inherent bias of the reporters.  Cartwright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 510-511.  Service connection for a psychiatric disorder as secondary to service-connected bilateral hearing loss and/or tinnitus is not warranted.  38 C.F.R. §§ 3.102, 3.310.

In summary, the Board finds the medical and lay evidence of record to weigh against a nexus to active service on either a direct or secondary basis.  38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for an acquired psychiatric disorder is denied.  Id.

III.  Increased rating for bilateral hearing loss

When a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  See 38 C.F.R. § § 3.655.

The increased rating claim for hearing loss is not an original claim for compensation as contemplated by the operative VA regulations.  It is a claim for an increased rating as service connection for hearing loss was initially granted in a final RO decision issued in February 1995.   

Pursuant to the Board's September 2014 remand instructions, the AOJ placed a March 2015 request for a VA audiology examination to assess the level of severity of his service-connected hearing loss.  The AOJ sent the Veteran a March 2015 letter notifying him that a VA examination was requested and his local VA medical facility would contact him with the instructions for attendance.  He was informed that if he failed to report for an examination without good cause, his claim may be denied.  

The purpose of the requested VA audiology examination was to assess the level of severity of his hearing loss.  He did not report for the examination.  He has not asserted any notification deficiency or good cause for doing so.  As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating for hearing loss must be denied as a matter of law.  Id.; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hepatitis C is denied.  

Service connection for an acquired psychiatric disorder is denied.  

A compensable rating for bilateral hearing loss is denied. 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


